The opinion in this case is based upon the construction given by the writer to Section 11319, General Code. Under the construction given, a set-off, notwithstanding it was acquired subsequently to the filing of the petition, could be set off by cross-petition against plaintiff's claim. It is conceded that under the common law, and in the absence of statute, this could not be done. The rule at common law is stated in 24 Ruling Case Law, 833, Section 39, and is quoted in the opinion.
Therefore, if Section 11319, General Code, gives the right to assert a subsequently acquired set-off by the defendant, the statute would give added rights not *Page 221 
present at common law and which should be specified, and lacking such specifications, this section should be strictly construed.
This section of the Code provides: "A set-off is a cause of action existing in favor of a defendant against a plaintiff * * *." (Italics mine.) I am of opinion that the word "existing," means in existence at the time the plaintiff files his petition. The statute, thus construed, is entirely consistent with the common-law rule, and does not enlarge or extend the defendant's right to plead a subsequently acquired set-off in the plaintiff's action.